OPINION — AG — 74 O.S. 1961 288 [74-288] IS NOT AN APPROPRIATION OF THE LITIGATION FEE FUND AND THE SAME CANNOT BE USED TO PAY THE SALARY OF THE HONORABLE CHESTER L. ARMSTRONG, SUPERNUMERARY JUDGE; HOWEVER, THERE IS NO REASON WHY JUDGE ARMSTRONG COULD NOT BE PAID OUT OF THE FUNDS APPROPRIATED FOR "ANY SUPERNUMERARY JUDGE" IN SENATE BILL NO. 89, LAWS OF 1963, NOW 74 O.S. 1963 Supp., 285 [74-285](20), UNTIL THE APPROPRIATION FOR SUPERNUMERARY JUDGE IS EXHAUSTED. THE LITIGATION FEE FUND CANNOT BE USED TO PAY TRAVEL CLAIMS OF SUPERIOR COURT JUDGES ASSIGNED OUT OF THEIR RESPECTIVE COUNTIES BY THE CHIEF JUSTICE OF THE SUPREME COURT FOR THE REASON THAT NO APPROPRIATION WAS MADE FOR THIS PURPOSE OUT OF SAID FUND. CITE: ARTICLE V, SECTION 55, 74 O.S. 1961 286-287 [74-286] — [74-287], 74 O.S. 1961 290 [74-290] (W. J. MONROE)